J-A01042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.G.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    K.W.                                       :
                                               :
                       Appellant               :   No. 854 MDA 2021

                  Appeal from the Order Entered May 28, 2021
      In the Court of Common Pleas of Lackawanna County Civil Division at
                              No(s): 2021-40485

BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                          FILED: FEBRUARY 1, 2022

        Appellant K.W. appeals from the order granting Appellee T.G.’s petition

for a final protection from abuse order under the Protection From Abuse (PFA)

Act.1 Appellant contends there was insufficient evidence that he abused the

parties’ minor child (Child)2 and threatened Appellee by displaying his gun

when the parties exchanged custody of Child. We affirm.

        We adopt the facts and procedural history set forth in the trial court’s

opinion. See Trial Ct. Op., 9/21/21, at 2-7. Briefly, the parties are unmarried

and share physical custody of Child. R.R. at 82a.3 Appellee filed a petition for



____________________________________________


1   23 Pa.C.S. §§ 6101-6122.
2   Child was born in May of 2015.
3   We may cite to the reproduced record for the parties’ convenience.
J-A01042-22


protection from abuse on April 28, 2021. Id. at 81a-87a. At the final PFA

hearing, Appellee testified that Child had a black eye, which she photographed

that day, after returning from Appellant’s home.     Id. at 4a. Child did not

immediately disclose who gave him the black eye. Id. at 9a. It was between

a week and a week-and-a-half later that Child told Appellee that it was

Appellant and his paramour who beat Child for urinating on himself. Id. at

29a-30a. Appellee also testified that when she exchanged custody of Child,

she was scared because Appellant would walk out of the house with the gun

displayed. Id. at 9a-10a, 27a-28a.

      Gerald Pender from Luzerne County Children and Youth Services (CYS),

among other witnesses, also testified.        Mr. Pender testified that he

investigated the alleged abuse of Child and concluded it was unfounded but

acknowledged that Child stated he feared Appellant. Id. at 43a, 45a-46a.

Appellant also testified, and he denied injuring Child and brandishing his gun.

Id. at 56a, 66a. Appellant also discussed a text message he sent to Appellee

in which he stated he would beat Child “every time he does something wrong”

and that Child “didn’t have a black eye when he left.” Id. at 69a.




                                     -2-
J-A01042-22


       On May 28, 2021, the trial court granted the final PFA order, which was

a “no hit” PFA.4 On June 28, 2021, Appellant timely appealed and voluntarily

filed a non-court ordered Pa.R.A.P. 1925(a)(2) statement.5

       Appellant raises the following issues:

       1. Whether the trial court abused its discretion, committed an
          error of law, and/or that there was insufficient evidence to
          support that [Child’s] injuries were caused by Appellant.

       2. Whether the trial court abused its discretion, committed an
          error of law, and/or that there was insufficient evidence to
          support that [A]ppellant has ever abused [Child].

       3. Whether the trial court abused its discretion, committed an
          error of law, and/or that there was insufficient evidence to
          support that Appellant made any threats to [Appellee] by
          means of firearms.

Appellant’s Brief at 6.

       We summarize Appellants’ arguments together.             Appellant identifies

evidence that in his view contradicted Appellee’s evidence that Appellant gave

Child a black eye.      See id. at 16-17.        For example, Appellant claims that

Appellee did not comment about Child’s injury when the parties exchanged

____________________________________________


4 According to the hearing, a custody court cannot modify a “no contact” PFA
but can modify a “no hit” PFA. R.R. at 77a. The instant trial court reasoned
that because it wanted to permit the parties’ custody court to modify the PFA
as necessary, it would make the PFA order a “no hit” PFA. Id. Unlike a “no
contact” PFA, a “no hit” PFA permits some contact but not threats or
harassment. See id.
5 On July 7, 2021, the trial court ordered Appellant to comply with Rule
1925(a)(2) within twenty-one days. Order, 7/7/21. Appellant did not file
another Rule 1925(a)(2) statement.       Because Appellant filed his Rule
1925(a)(2) statement with his notice of appeal, we do not find waiver.


                                           -3-
J-A01042-22


custody of Child. Id. at 16-19. Appellant emphasizes that CYS conducted an

investigation and concluded that “the finding of abuse of [Child] was

‘unfounded’ by the alleged perpetrator, that being Appellant.”         Id. at 17.

Appellant reiterates that in his view, CYS did not find Child’s and Appellee’s

claims credible and therefore no evidence supports a finding that he abused

Child. Id. at 19.

       Appellant similarly contends that although testimony established he

brought a firearm when exchanging Child, “[n]owhere in the testimony [did]

Appellee explain how Appellant used a firearm for the purposes of threatening

her.” Id. at 20. Appellant asserts there was no corroborating evidence that

he used “a threatening tone towards Appellee.” Id.6

       We are guided by the following law:

       Our standard of review for PFA orders is well settled. In the
       context of a PFA order, we review the trial court’s legal conclusions
       for an error of law or abuse of discretion.

       The PFA Act does not seek to determine criminal culpability. A
       petitioner is not required to establish abuse occurred beyond a
       reasonable doubt, but only to establish it by a preponderance of
       the evidence. A preponderance of the evidence standard is
       defined as the greater weight of the evidence, i.e., enough to tip
       a scale slightly.

       When a claim is presented on appeal that the evidence was not
       sufficient to support an order of protection from abuse, we review

____________________________________________


6 We note that Appellant fails to cite any specific authority in his argument.
Rather, Appellant repeatedly cites “23 Pa.C.S. § 6101 et seq.” generally. See
Appellant’s Brief at 16, 17, 19, and 21. Appellant did not cite or discuss any
other legal authorities in his argument.


                                           -4-
J-A01042-22


     the evidence in the light most favorable to the petitioner and
     granting her the benefit of all reasonable inferences, determine
     whether the evidence was sufficient to sustain the trial court’s
     conclusion by a preponderance of the evidence. This Court defers
     to the credibility determinations of the trial court as to witnesses
     who appeared before it.

     In relevant part, the PFA Act defines abuse as the occurrence of
     one or more of the following acts between family or household
     members, sexual or intimate partners or persons who share
     biological parenthood:

        [(1) Attempting to cause or intentionally, knowingly or
        recklessly causing bodily injury . . . .

        (2) Placing another in reasonable fear of imminent serious
        bodily injury.

                                  *     *   *

        (4) Physically or sexually abusing minor children, including
        such terms as defined in Chapter 63 (relating to child protective
        services).

        (5) Knowingly engaging in a course of conduct or repeatedly
        committing acts toward another person, including following the
        person, without proper authority, under circumstances which
        place the person in reasonable fear of bodily injury. The
        definition of this paragraph applies only to proceedings
        commenced under this title and is inapplicable to any criminal
        prosecutions commenced under Title 18 (relating to crimes and
        offenses)].

     The purpose of the PFA Act is to protect victims of domestic
     violence from those who perpetrate such abuse, with the primary
     goal of advance prevention of physical and sexual abuse. In the
     context of a PFA case, the court’s objective is to determine
     whether the victim is in reasonable fear of imminent serious bodily
     injury. Past acts are significant in determining the reasonableness
     of a PFA petitioner’s fear.

E.K. v. J.R.A., 237 A.3d 509, 519 (Pa. Super. 2020) (citations omitted and

formatting altered). This Court has also stated that the purpose of the PFA

                                      -5-
J-A01042-22


Act is to “prevent imminent harm to abused person(s) . . . .” Buchhalter v.

Buchhalter, 959 A.2d 1260, 1263 (Pa. Super. 2008) (quoting Miller v.

Walker, 665 A.2d 1252, 1259 (Pa. Super. 1995) (additional citation

omitted)). In resolving whether a PFA petitioner reasonably fears imminent

serious bodily injury, the defendant’s “intent is of no moment.”       Raker v.

Raker, 847 A.2d 720, 725 (Pa. Super. 2004).

      Relatedly, this Court has held that a “PFA petitioner is not required to .

. . introduce medical evidence of an injury.      The petitioner’s testimony is

sufficient if it is believed by the trial court.” Custer v. Cochran, 933 A.2d

1050, 1058 (Pa. Super. 2007) (en banc) (citations omitted). Finally, this Court

has “clear[ly] pronounce[d] that the PFA Act broadly defines abuse to allow a

petitioner to obtain protection from abuse that may not rise to the level of

abuse required for action under the Child Protective Services Law . . . .”

Viruet ex rel. Velasquez v. Cancel, 727 A.2d 591, 595 (Pa. Super. 1999).

      For example, in Miller, the PFA petitioner alleged that the defendant

had hit the parties’ minor child with a paddle, bruising the child’s leg and arm.

Miller, 665 A.2d at 1254.     At the final PFA hearing, the trial court heard

testimony from the parties and the child and reviewed several photographs of

the child’s bruises taken a day later. Id. at 1255-56. The trial court issued

the PFA, reasoning that the defendant’s testimony was not credible and that

the record established bodily injury to the minor child.     Id. at 1256.    The

defendant appealed, arguing that the “credible evidence did not establish


                                      -6-
J-A01042-22


bodily injury . . . .”   Id. (formatting altered).   The Miller Court affirmed,

reasoning that it must defer to the trial court’s credibility determination, and

the record, including the photographs of the child’s bruising, established bodily

injury to justify a PFA. Id.

      In E.K., the defendant made a social media post, which the PFA

petitioner construed “as a threat to harm her physically.” E.K., 237 A.3d at

515. The petitioner filed a PFA petition, and the trial court, following a final

PFA hearing, granted the petition. Id. at 513, 517. The trial court reasoned

that the record established that the defendant knew the post was threatening

and intended the post to be seen by the petitioner. Id. at 520; cf. Raker,

847 A.2d at 725 (stating the defendant’s “intent is of no moment”).          The

defendant appealed, challenging whether the petitioner “failed to demonstrate

that she had a reasonable fear of imminent serious bodily injury . . . .” E.K.,

237 A.3d at 520. The E.K. Court affirmed, reasoning that the trial court did

not abuse its discretion by holding that the petitioner “had a reasonable fear

of imminent serious bodily harm”, equating harm with injury. Id.; see also

Buchhalter, 959 A.2d at 1263 (stating purpose of the PFA Act is to “prevent

imminent harm” (citations omitted)).

      Here, the instant facts are similar to the facts in Miller, which also

involved the parties’ minor child, contemporaneous photographs of the child’s

bruises, and conflicting testimony by the parties. See Miller, 665 A.2d at

1255-56. The trial court viewed the photograph of Child’s bruise and held that


                                      -7-
J-A01042-22


Appellee’s testimony was more credible than Appellant’s testimony. See E.K.,

237 A.3d at 519; Custer, 933 A.2d at 1058. To the extent Appellant relies

on Mr. Pender’s testimony that the allegation of abuse was unfounded, the

“PFA Act broadly defines abuse to allow a petitioner to obtain protection from

abuse that may not rise to the level of abuse required for action under the

Child Protective Services Law . . . .” See Viruet, 727 A.2d at 595.

      Finally, similar to the threatening post in E.K., Appellee testified she was

scared when Appellant displayed his gun when they exchanged custody of

Child, such that she “had a reasonable fear of imminent serious bodily injury”.

See R.R. at 9a-10a; E.K., 237 A.3d at 520.          Although Appellant denied

brandishing a gun, it was for the trial court to resolve the parties’ conflicting

testimony and the trial court believed Appellee’s testimony over Appellant’s

testimony. See E.K., 237 A.3d at 519. Further, Appellant’s “intent is of no

moment.” See Raker, 847 A.2d at 725.

      For these reasons, after viewing the record in the light most favorable

to Appellee, because we find no error of law or abuse of discretion by the trial

court in granting the PFA petition in favor of Appellee and Child, we affirm.

See E.K., 237 A.3d at 519.

      Order affirmed.




                                      -8-
J-A01042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2022




                          -9-
                       ,
                       i                                                                             Circulated 01/20/2022 11:26
                                                                                                                           11-26 AM
                       !t
                       i
                       t
                       5




1.G.,
T.G.    5
                        '
                       •
                      Pai tiff
                      DRi•
                                     ..e_,},,
                                        r''
                                   LA'AiA r
                                           '
                                           a-'
                                        7.rF1r•5;.F
                                                      1
                                                      55•   M C.   G• S'N 1y
                                                                               IN TBE
                                                                                  THE COVRT
                                                                                      COURT OF ,COMMON
                                                                               OF LAICF•A
                                                                                                C0NZjo TPLEAS
                                                                                          ANNA co~NTY
                                                                                  LACKAWANNA    •' d•U3•i'I'$•


            ,           4
                                    l
                                             Y27]1
                                              '       d
                                                             48
                                                             A •l
                                                                    !
                                                                        20
                                                                        'CIVIL ACTON -LAW
KAY.,
                                                                           PROTECTION ROM ABUSE
K.W.                                                                     r




                     Def«dart
                     D   d t                                                   No.aX12.
                                                                               Na     1--FC-4 M495
                                                                                   2021-C-4048$
                       i




                                  OPWONPUBSTANT
                                  OPINION P
                                          TO1JA:N7_T9 PA.RAF.
                                                      PA-R-A,P. 1935
                                                                22
JARDOLA, !.
JARBOLA, J              Y




   I.            INTRODUCTION

            Pl inti T_
            Plaintiff, T.G.      elrcia # I
                               (erelater     her ;#
                                          Mother),  ilcd a
                                                   fled  spetition fb_rp
                                                           pe ii = for  rOtfcdan fr
                                                                       Protection from Abuse               in   tde

.abDv   pti0r cj action
above-captioned  acEjo:a,
                        against D    dan; KW_
                        against Defendant,       uei.naftvr Father),
                                           KW, (hereinafter          tC. }'►•p•11a•t
                                                            Father), the             herein,
                                                                         Appellant bere,
ling minor
listing mino rchf! 4R.W. (D,0.B.
              ebldR.W.   (D,01, 5/23/1 5) as
                                 523415)  sa a pzote cted p
                                               protected   a
                                                          party. A hearing
                                                                 A hcaHq,  w- erred on
                                                                           occurred oA Plaintiff
                                                                                       laintitts"s

  Citi n.
Petitdon      tySE
         oD.IMay
         o            Cl 1. On
                 28,E2021,  ClilJunc28,2021                    fimoly Notice
                               June 28, 2021,,Father filed his timely Notioc af
                                                                             of Apel
                                                                                Apptal od
                                                                                       and

   ci Statement
Concise Ste ent of FxrorsUatTersC  ompjajAcd, of,
                   Errors/Matters Complained  of; raising
                                                  raid thethe f0flowing
                                                              following grouradg:
                                                                        grounds:

            a. Thy       Court abused
               The Trial Curt  abusrd its
                                      •t discretion,
                                            fir tieh, committed
                                                      commuted an   error aflaw,
                                                                :au error        and/or that
                                                                          of lw, ahDor  thut

                there wass: insufficient
                            im i    font e+•idencc.
                                         evidence t[• •up ,         Lbe•i•.ar
                                                          Pari that the
                                                  to support                  cbild'5 .
                                                                        staor child's injuries
                                                                                      injuriet                   ere
                                                                                                                were
                cawecl
                cased by
                       by Defendant;
                          Defendant;

            'h. Tbc
            b.      Yrial Court
                The Trial Court. abused its
                                        its discretion,     itted an error
                                            distrction, committed
                                                        romm.              of law,
                                                                     error of       maJorAthat
                                                                                    :
                                                                              2$3V, ad/or  hat

                fhca   as insu
                there wa       cl at
                          inoffeleat                rice to
                                               evidence     sj.zpp_Drt that Defendant
                                                         t0 ,
                                                            pport                      bas ever abused
                                                                            De['endant .
                                                                                       has             the
                                                                                                abused the
                m.io•r €hfl•l;


            C- The
            t.     Trial Court chuffed
               Tle dal         abused                      9s 1' iGa• committed
                                                      its discretion,  o matt . an error of law,
                                                                                            I:aw, and/or
                                                                                                  ;jrj[Vor that
                                                                                                           th:t

                there
                there Vag
                      was insnffcirnt
                          insufficient evidPnce to support
                                       evidence te support the&t
                                                           tlat DcfQUdamt
                                                                 Defendant m:aqie
                                                                           made nyany ,tlirc•t•
                                                                                       threat toto

                P.FAIR liff   by =ins Of1ir&ArSMp


                        r
                     i




            •• The Trial
            d.     trial, Court   Abased
                            iut'# .•l     i• discretion,
                                      y•e its  sceiion., com mitted an ear
                                                         committed           of]law,
                                                                       error of  a.w, ad/or
                                                                                      andfa rthat
                                                                                             the,It

                there twat
                      was insuffieient  CiI-' M etO
                           insufficieut owdeer      suPp arf that
                                                 to support  tbat Defendant
                                                                  Defend atit, made
                                                                               InAde Rny
                                                                                     any threat
                                                                                         threatsts

                a4d1cr physicai
                and/or physical   Contact:
                                  contact with the Phi
                                                   Pl ain
                                                        tiff

     II.        ]FACTUAL $ACKGRGUNT
                FACTUAL  BACKGROUND AND
                                    AND PRO C MAL FESTO
                                        PROCEDURAL       Ry
                                                   HIST Oy

            lba.     cs are
            The parties gzc u=An   cd bOl'
                            unmarried      sham.ft
                                      but sbare       .Yezv-.O9d, cbuild,
                                                 a sic-year-old   child, R.
                                                                          kW.
                                                                            W,      _O,B3 V
                                                                                 (D.0.B.     315).
                                                                                          5/23/15),
 0etition for Protection
 Petton for   prozw6o n, fte.
                         front Abuse
                               Abuse,}f Icd 04/28/2021,
                                      file4 04/28=1),Mothff
                                                        Mother filed
                                                               filed aapetition
                                                                         titi afor
                                                                                f0T.
                                                                                   p tactiom
                                                                                   Poteete
 from Ah„o*- (PFA,) again.st
      Abuse OVA)    P-9&L= Father
                             i±ad•eron.April 29,
                                    on April 2&, 2021,
                                                 2021, requesting
                                                       requesting t   p rY custody
                                                                  teraporay custody of
                                                                                    of the minor
                                                                                       tbe mninot

  :hi1d, requesting
 child,  requOsti   Fatter rcfuRuiah
                    Father relinquish all irw=  ms and
                                          firearms     tht the PFA
                                                   and that    FA proWbit
                                                                   prohibit all 4
                                                                                'galtt el lei
                                                                            all contact
                                                                                -                 the
                                                                                          between the
 parties.       Tlus',Cavrt.
             Id This  Court entered
                             entered a,a tefparuy  PFL
                                         terporary FAA per
                                                       per Mother's
                                                           Mothefs request
                                                                    request and a. hcxing w
                                                                            ad shearing   we
 scheduled, .for.M6 ay 12,
                       L2, 202.1, (Order, J.
                                          1. Jarbola,
                                             Jarbols, filed 04/282021).
                                                            0412$ Oil l•. Mother's
                                                                           •thees Tempjm7 Order
 scheduled  for My         2021. (Order,                                           Temporary Order
 was ea•tendcd at the May 12,2021
     extended .at         1        hearing andda.
                                1. lacarin.     F.i aJ FA Hearing
                                                Final      'e   gvW.5cheduled.
                                                                  was scheduled bare   ts
                                                                                before tdis

ODtirt for May
Court fr   M2LY 28, 2021,
                    2021. prdrz, I.. Mazzoni,
                          (Oder, J,  Mazzord, fled
                                              filed 05/12/2021),
                                                    O mnl).

               the paoies
            As the
            As             Gould mi)t
                   parties could pot maeh4Lgreamend
                                      reach agreement, this Cuurt conducted
                                                       this Count rondmtcd aahear_' gduriftgthc
                                                                             hearing during the

 scheduled I&y 2$, 2021 couirt
           May 28,             daM at which
                        court date,   +Bich Mother,
                                             oEhcr,. FatTitT„ and Lu=-
                                                     Father, ed        rr„c County
                                                                  Lazere    Court Children
                                                                                   N i
                                                                                     ldrm and
                                                                                           and

Youth Sorvkm   kstificd . (See
      Services testified.           generally N,T, 5/2821), Both pErties
                                                                 parties were rep   anted. by
                                                                         were represeted
                     J
                                                                                           by

                     r


           Aal'thr- Qutset of the
           At the outset          h     g, Mir
                              tde bearing,        argucdIbi
                                           Mother argued   gshe
                                                         that She-filed
                                                                  filed fm
                                                                        fr aD. Oler
                                                                               Order after she
                                                                                           she ob rv.ed a
                                                                                               observe4A

hlalh-keye
       -Ye on      m am child JbIlw nS his
                                        his retum,:f om Farbee
                                                        Father'sshome oe
                                                                      on noxmber
                                                                         Deenber 24,
black  r       the minor
           Oil thp            following     return fro                           24, 2D20-"
                                                                                     2020.

 •Ta S=i,
NT,  5/2821, .pp' •), She stated
             pp.S).       sfatOd that she
                                      sl« quest aToid the minor child about
                                          questioned                  about tho jnjuty b
                                                                            the injury;  owever,
                                                                                        bowever,

the
the rinorrold
          child would not
                      not disclos
                          disclose the =-     tan='Of
                                   the circumstances of the WYW
                                                            injury W
                                                                   to Mother urfdl roughly a
                                                                      Mother until roughly g

     and. a.
week and            twoo
          a half to tw  '
                        s"
                        weels
                          e   law, Z-
                              later. [d at 10, U dmEW y, tht
                                               Ultimately,     miwf child
                                                           the minor child told
                                                                           told .Mother •hat
                                                                                Mother that

Fath=  avd his
Father and     paramour beat
           his pariour  beat hlu% b=USe h
                             him because     urinated on
                                         hee urinated on him.•e] ; td..att31.
                                                         himself          3l_l ether slued
                                                                              Mother stated tom.
                                                                                            tht


' -4
Mother
    -5 s ft •[hat
       testified        parries were privily
                 tee de partier       u•,s:7Y operating
                                              oPEr xin9 ue&draakn&3jW GUAAbdy root.
                                                        adr indeed custody    a.-pr,pMeot ,(L•r,T, 5122n 1,
                                                                                           NT, $/224
p.4-5)

                                                      2
                                                      2




                                                                                                              13 th 9.3
                                                                                                              1643
   h d«d re
           200 the incident
 she did report    6cidcnt to the local
                                  local pa     de i yeert And
                                        police department              P110togmPh ofthe.
                                                          end took aa, photograph of the ina   *. iti,
                                                                                         injury, [
 r 5, 8-10,

          MW'Lu
          Mother also testi.q   t=tFatl7er
                      testified that        ke.Pt firearms
                                     father kept  f miP    3ah;s
                                                           in     4mc and would
                                                              his home    would brandish bis
                                                                                brandish his

 w';  ns to
 weapoas W invoke fear
                  &ufi0m
                       from MtAr   dming those custodial
                            Mother during      ougodial exchanges
                                                         " han   ,     Doeurrod at
                                                                  that occurred at F'athcr's
                                                                                   Father'g
 h
 home. K
       Id at
          at l
             IL.                     Matera! Orndfther
               l_ She explained that 114at=jm  Kdf'ather ge crWly attended
                                                         generally atieaded Ike
                                                                            the afmcmentiontd
                                                                                aforementioned

    R lexchaages
 custodial lmges to
                 to acs.
                    act aas a
                            amediator.
                              mediator. Ld at 4-5.
                                        Id at 4-5, Wther  aKVQd t}mt.•hr,
                                                   Mother argued that «be is in fear of
                                                                                     offatber
                                                                                        Fether

 ad MntuaUY
 and eventually maul
                moved from .her
                           her -msidemeo
                                residence in Ca rbondal
                                                      e to Saantna
                                             Carbondale             d -
                                                           Serenton due to Fath'
                                                                        to lathers intimidation
                                                                                   autLni atjon

 tactics  she relayrd
 tactics; she relayed th
                      thattFather F' [is) almmys
                           Father "[is]          thrMj:
                                          always threatening. de' s alway8
                                                              He's  always tE_rcat is „like,
                                                                                        like,, he'g
                                                                                               he'd
                                                                           threatening,

 goit18       Som•hody to
 going to get somebody    hartdle me
                       to handle  re           or "M
                                               or I'r goi.t19  be dealt
                                                      going to be desh with.'' Ld. .3T
                                                                        with." Id.     12 -13 -
                                                                                   at 12-13?    Mother
                                                                                              ) . 0iber.05D
                                                                                                       also
 stated 69 Pather.,put.
 stated that Father put s®. "statuses
                            "status" oon Faeebook diNa n8 hi
                                         Fsebook directig hj.3 Face bo k"friends
                                                               Fscebook ;'&ietYd Si to
                                                                                    to !ook
                                                                                       took out fivr
                                                                                                for
Motherand  tit Fa.thcr'.5
                ethers fiends
                          firiends showed Iip at Mother's
                                                 MotbcCs residonze
                                                          residence in Carbondale,
                                                                          boadale, thi=tuLa bet
Mother and that                           up at                                    threatening her.
at Father's direction
at          di ffnflOm Id.
                       L:. Lastly,
                              tlyt Mothertes;Ued
                                   Mother testified that
                                                    that Father's Fusin tmaed
                                                         Faber's cousin texted her from saprivate
                                                                               her fror    private
nut ber dtma
number       dix.9 sbe
        deeding    she r      the m_iu.or
                        Mum the
                       return
                        -         rlor child       Father or
                                          child to Father `'M c1se,7e
                                                              else." M.  at 13
                                                                      Id at 13.

          QA cross-examination,
          On cross •xaminatio% Father'..q,qounsel, questioaed Mother abort
                                Father' counsel questioned           *= the,be events
                                                                               e'v'ents that bm,,rcd
                                                                                             occurred

prior #a her filing
      to ber  i1 i !'OT
                    for aaY'F.A_ Td, at
                          PFA. Id.   at i4-15.
                                        14-15. Info.
                                               Mothert•rr` expl•,a•d th •t the police
                                                           explained that      p•lie• were  att •r
                                                                                      'were at  her house on
                                                                                                    house on

 p -127
April 27,,2Q1  Md told her that there
          2021 and              the •Vwas sacurrent
                                            Cur=t Count
                                                    urt Order directing
                                                              djree*•g her
                                                                        her to
                                                                            to tum
                                                                               t»ro the
                                                                                    tfie minor
                                                                                         Fri i
                                                                                             nor



cI ld over to F$t'•
child         Father.r. Id
                        L_ Fgthtr.5
                           Father's aft'Dmey cl.nWed that
                                    attorney clarified      an 'Eme
                                                       tbat an      ntcy Custody
                                                               Emergency Custody Order wft2
                                                                                 Order was
issued on I
issued      =h, 11,
          March 1I, 2021,
                    2k21- by
                          by Judge RDgers
                                   Rogers M  Luzcme County,
                                          in Luzere Counter, .Pe  yluanla}directing
                                                             Pennsylvanie, dimcEn - that the
                                                                                    that the

mnor  chi ld be
minor child  be t mrd over
                     ,
                turned      to Father,
                       ever to Father, pending
                                       pe Ilding a
                                                 a hem" g on
                                                   bearing on Mach
                                                              Mamh 29,,202 L Id
                                                                       2021. Ld. at 17.
                                                                                 at 17,

lcfendattt's counsel
Defendant's  sou   lstated
                     ttucd that he
                                br tried
                                   tied tP  effectuate scrvice
                                         to r-ffC=le.             Said Order
                                                       service of said          scvcm1,Dccasions
                                                                       Order on several occasions
"d
and ulti=Wy       contacted
    ultirately ecmb3nted Mother him 1• via
                         Mother himself, via telepbone,
                                             Wophoney prior
                                                        p.iorto
                                                             to the suit of
                                                                the start oftbe
                                                                            the larch 29, 2021
                                                                                March 29,2021

hmdng,
hearing. I_d,
         Id. at '[8-19.
                18-19, Mothrr
                        Motter did not
                                   not a#tend.
                                       attend the  Mamh 29,
                                               the March 29, 202
                                                             2021-1erig.
                                                                   h=ung, Id. at. 2O,
                                                                          Id at       Mother
                                                                                  20. Mote
                     '                                                                                 .
         else4 t erg r. v
')Mogerrc]a,i fird IbVL F;a h.:r'S motet'
                                        ]UW   Ebo=            tCWb QD r- anal a
                                                      be vi teLepbod
                                                 bee bothVla                  i1JVM
                                                                              ip.re g     ad tit
                                                                                         .d  &BE be
                                                                                                 b showed up U Nr
                                                                                                   4how6due
Su ntm rssidtam
Scrarto
,       reside.c •w wleteurt
                      lth pvtgay lowedge
                                   •      e4go. as'r•
                                                twrhobh9- hO t0uld 1•6wc Qbu
                                                             ecru.dbv    obtd   ed that sdcbm_ (N.T.
                                                                                   tat dte.      (N.I, 5D.Eal•,,
                                                                                                       221,p.40),;. 40),

                                                            l3
  indIcatcd
  indicated that sib w9lred Fate's
                 she asked          attornq-kr
                            Fathers attorney             «
                                             for abetter understanding
                                                         undcrM ding ofo
                                                                       fwhat
                                                                        what the
                                                                             he ,sebeduicd
                                                                                 scheduled
 1,f-I,im.g Waz
 hearing        about and
            ws about  and told him
                               hir that s≥he. was leery
                                        she was   ]eeay to talk to hi
                                                           talk to hits btvaLue
                                                                        because L
                                                                                he  was riot:
                                                                                 LO was       the fe
                                                                                        not the   fL

 persou    con tact her
 person to contact  fLer on behalf of
                                   ofIFather
                                      -&%er claiming 10 be an.
                                             clWmi„g to
                                             ,                 At met •.
                                                           an attorney.     Mathar stated
                                                                        [d. Mother statetl that sbe
                                                                                           that sbe
 ultimately referred
            r      dFatlhces
                     Father's ctinsel
                              counsel i
                                      to tbeeNWIGOke.Polic
                                             Nasicoke PoliceaDaparCrr,ca,t regard
                                                             Department regarding the cuIrmt
                                                                                  the curent
 =&:U      Sit•at-
 custodial situation. LO  Id
          Father's -P`ou.
          Path'•r"s counsel         "t_io
                              then questioned
                          r_9 then.                  about thO
                                              Mother About
                                              Mather           pierurt she took Of
                                                           the PIctw-e-she         the rinar
                                                                                of the miner eh~lg
                                                                                             child"-s

 black eye.
       eye. U-991
            [d. at 21.
                    1   Mole, testi
                    1.1 Mother      ficd that
                               testified      sT.0 texted
                                         that she         lather •zy.
                                                   textod Fath.er on •e•e•b•e
                                                                      December ••„ • •regarding
                                                                               28,202 rcgardi:a.
                                                                                               9the
                                                                                                 the

 minor child,'s
 door           irujluY .and
       child's injury        then forwarded
                        and then  for wardad ;§a picturc Of the
                                                 picture of tbe• same to Fathcr
                                                                 same to        in Orly
                                                                         Father in esly January 202
                                                                                                20211.
                                                                                                January
 t
 L, at24,
    at 24.   Fathee-s counsel presented
             Father'          pr    ted pictulr
                                              -
                                        picturessof
                                                 oftht        dlild on the
                                                    tbe minor child    the morning ofDecember25"
                                                                           morning or December 25,
 : 0• claiing
 2020, Ela n, ,,8 there w" .ao
                  there was       idle injury
                            no visible injury to
                                              to the
                                                 tbe .menGr
                                                     minor ehi3da
                                                            child; however,
                                                                   b()Wevera the Court indicated tat
                                                                                 CoUrt iindicatd that it

 could '•See. szaetyingn
 could "see   sometding on theqcft,chezk        ared."
                           the left cheek are&" Id. at 26.
                                                d„ at  26, Mother clarified tha
                                                           Mother clarified thattthe Qrinor child's
                                                                                 the minor  child's
 marks did.notcotam'
 marks                       of
       did not core from the other children living
                                   children living in
                                                   rn'loth's   homyrninr
                                                      Mother's home        child"ldr
                                                                    (minor child's older
 4bli )- U
 sibling). Id ,at 27-2-B.
              at 27-28.
                   {
         MO"O W ws
         Mother uM e]So quw&ud aWit
                   also questioned      m alleged
                                   bout an amegnd•rammt     Wit. Shp
                                                  agreement that ghe and. Faker had
                                                                     and Father4
PzeviOuslY
previously mAJ   r0 rding custody
           made0 regarding custody of
                                   ofthc  mino rchild.
                                      the rinor cMji, ,d.
                                                       [d ELt •8. She
                                                          at 38.  5bc tared
                                                                      staled tbat the pMties
                                                                             that ,tha parties

weed   that the
agreed that LbG m iti rmild
                pier 2.child was going
                                 guingtto exclusively
                                             lusiv-clY Jive %-•iEh. Mother
                                                       live with                ere was
                                                                    Moibcr once he  waZ old
                                                                                        old enough
                                                                                            enough to
                                                                                                   to

begLn        mend five or sip€
begin school around            ym3-s 01d_
                          six years  old. Td, She .
                                          [d Sbe     mod that
                                                  stated      said co1"c
                                                         that said        ation occurred
                                                                   conversation    n     .rot ?
                                                                                                           roughly
pie,
oae mom  hbefore
     month  f0rc she diswveMd 10
                 she discovered     minor child's
                                the minor child's h]a,ck rye. g
                                                  black eye.  Id $t
                                                                 at 3&
                                                                    38.
         Po11•k i Mother's
         Following k%rc's tesE'mOk'Y:,
                           testimony, Father's attorey
                                               $tiDmeY called
                                                       c4cad Gerald
                                                              60ru render  ofLuzem..
                                                                    Pender of        Co•ttity
                                                                              Lurere County
Children and
Children     VCY4,.Servit
         and Youh  Services,,n
                             .an L
                                 L3tAC Worker
                                 intake worker for Child Protective
                                               for Child Protective :3trI*ices"
                                                                    Services, tototes*,    Fd_ at
                                                                                  testify, I4. t 43,
                                                                                                  43,
C'm eworker 11Pender
Caseworker     1,end . temif%d,
                       testified that
                                 that ftllcg Itjo a$rc
                                      allegations
                                             L         z• the
                                                    regarding Tho minor child Brie in
                                                                        child care in -
                                                                                      on January
                                                                                      on Janes 6,6,


------
Mohar teat
         fed th Lac.low.ca Couty  C&Lmry Ole                 •-'rd FVIRiL
                                                    fYou1t5 ad
                                          Office gfYuth                    Scmices ftddibaa•]!
                                                                   ii/y Series     dditiodally+ere
                                                                                               t    t
                                                                                                    tobr er hoe
                                                                                                            home
Enwilds the
7peg         Bogey     C-U iWdY Order,
          the EmBrgegy Custody        I
                                      ;Mwber4dsa       a:Ce•4ffiei
                                        Morber bso oeferved      tee ta t4Nmt       F.D]
                                                                          Ntokt Police iW]DapsrUneo1  anal a ]0
                                                                                           Department nedty    le##
mcahEr 1;slider
Mother   mddEmt8 wkbC   H•aul•P,
                  without           1h rte
                          reserving tde a7imor cA.
                                               ttu'ld, NT,$2$21,
                                                        (N-T. 5•       9,pp•.3
                                                                         pga
                                                         4




    F                                                                                                                 r)• RqS
 2D21;
 2021; Father an dhi
           er ad       p&mmaIx
                  hiss paramour       cr_2 gamed
                                     were        a$ the
                                           named as the alleged
                                                        a]]q,QdPerpc-tr A0rs, Ld_
                                                                perpetrators. Ld.    at
                                                                                     st 44. cazcwo ker
                                                                                        44. Cs¢wake
 P& dcr shied
 Pender             during the
        stated that during the in-,=   aLion obe
                               investigation, he a t=!ewcd '
                                                 interviewed  othor, Father
                                                             Mother, Fa,hc,. and Fethees pm-amorir
                                                                             ad Father's           parrnou
 €irrd
 and that  tha uY=
       hat the       cJ•iid was
               minor child  v .g         3wab ftt
                                   interviewed    the Child Advocacy
                                               at the                       (CAC). I
                                                            Advocacy Center (CAC). Ld_ at
                                                                                       at 44-45.
                                                                                          44.45
F0ll0'%   tbQ child's
Following the cbld's internew,   Ca-%marker Roder
                      interview, Caseworker        unfounded the al
                                            Pender W&OUndlLa           #inns, s
                                                                 allegations,    Qng hat
                                                                              stating that the
                                                                                           the

timeline
tireline of Ebc
            the D, mk•--r 24, 2020
                D ember       2D   !PWtograph and
                                   photograph smd tbe
                                                  tbe. minor
                                                       rninor cWld?s
                                                              child's nantive.
                                                                      narrative did nol math up.
                                                                                    not match              up.
W• k 45
ld et   E47_ ]Rvexplaiucd
      45,47.              that, the
             le explained that          minor ch
                                        -mmor    Trl disclosed to the CAC intWrv
                                              child                              e%v(z that
                                                                          interviewer
                                                                                 -     that he
                                                                                            }• we
                                                                                               was

af aid oflFolber
afraid
   -             nd his.
       of Father ad bis paramour and that
                                     t•At.be
                                          he         was:beaten with a
                                                                     s belt-, fS w +per, IbcEe.
                                                                       belt; however,    there we re
                                                                                                were po

Mm&s on the minor
marks       m irto r child's
                     gild"s body
                             body to an _f,ate Ehe
                                     indicate      samp. Id.
                                               the sane. ld, a[
                                                             at 46-48. The
                                                                       art minor
                                                                           rainor ehild
                                                                                  child 'ioCd the
                                                                                        told de
CAC tha#
    that ht
         he had wet
                vet ]us tmdevivear antL
                    his underwear       while be
                                   ad, while  hr-wLjs
                                                 was bung
                                                      being c3e  ed up
                                                            cleared     pafher ,q paramour
                                                                    up,sFather's  paramour
ploked
picked him up 'an" bit bis
              and hit  hire uitb.:het
                            with ber hind  and, then
                                      hand and  ton Father hit
                                                           }pit him with,
                                                                    with aa, belt, Ld_ at
                                                                             belt. Id. ,at 5 i-52:
                                                                                           51-52.

         rVeitd,-,r
Caseworker
     -0             stated 'mart
           Pender stated   that he
                                 he believed
                                    believed tbAt
                                             that lbere
                                                  there was a
                                                            a lack
                                                              lack of                    As that
                                                                   of physical abuse. [. As them

was
wes ft  C&Ize,
    the case,      sr:wo€ker Pender.did
                 Caseworker  Pender did not refer
                                            rt rthe ,"Lg trr10
                                                     matter ta laWcr1-ar  mein. V
                                                               law enforcement.     at 46.
                                                                                Ld.,at 46.

        The: En-al witness
        The final  ltess to   tee at
                           to testify a.t -be M6ay
                                          tde May      ,2021 hearing
                                                     28,2021 Ye nng was  )'ather.
                                                                     was Father.     •, al
                                                                                     L.    53.
                                                                                        +tS3.    Fat11er
                                                                                                 Fthe

test
testified that the Lust
     fibdthm:      last time
                        tire be
                             he and MorberlCved
                                    Mother lived bogct
                                                 togetherrwas
                                                          % in New Jersey,
                                                                   Jcrsay,-bzt  •fteribe
                                                                           just after tbe minor
                                                                                          sleet
child vm
      was bond.
          born. Lr
                [d..;at 53-54, lie
                    at 53-S4.      std d=,
                               He stated that, Once.
                                               one they   sep sfrwed, the
                                                     they separated,  the LN
                                                                           New Jmr-Y  Court ev
                                                                               Jersey Court       d. a
                                                                                            entered  a,

CwfodY Order
Custody Ozdffr ia
               fn 2017 granting bim primary
                   017granling.him  Mmai}' custody. Id. at S4,
                                            cm0(dY- ,L.    54, B6
                                                               He ,testified     Mother's
                                                                  testified that Mothers

Peres ofpmU
periods of partial .•ustad.y
                    custody with the minor child have been
                                 tbe rainor           bey sporadic
                                                           sporadk siracc
                                                                   since 2017 and,1, in 2020,
                                                                                        202,D,
                                                                                             ,

Mother only had.-c ztody -of the minor
            had custody
                  ,              minor child
                                       chitd four tines. Id. at
                                                  times, 1j.    S5_ He
                                                             at 5.  Ne detailed tbat.thc
                                                                                that the longed
                                                                                         longest

peHudthat
period that Mo%cx
            Motherakept the
                        tbo tailor
                            rinor child befomretwring
                                        before returning him to Father was. rm
                                                                Faber was   two weck%  L4J. He
                                                                                weeks. d.   Ike

additional]y stated
additionally        $a- Mother
             state! that  theT ICB-hed,
                               reached vut
                                        out tD
                                            to him.
                                               in and
                                                    and reg1aested that the minor
                                                        requested bat       moor child
                                                                                  mild sty
                                                                                         y•vit4
                                                                                           with

her -owr
    over the 2020   ·,
             202 xChfistmas HoiidtLy.
                  Christas Holiday.        Id..pit. 6. Fatter
                                                at 56. Father alleged
                                                              alleged thaC  % that
                                                                      that, at thal 'time,
                                                                                    time, he.
                                                                                           he vim. • ••
                                                                                              was unaware
OfWhcM
of where Mother was
                wo residing,
                    riding, Id
                             L-




                                                      5
                                                      5
          kegrdir.9g the micro r..Md 's disclosure
                         minor child's  discloses tht
                                                   that Pathiw
                                                        Father beat him with aabelt
                                                                               belt, Father
                                                                                     Fether testififid
                                                                                            testified to
                                                                                                       to

 the
 the G=t
     Court that he
                be -
                   doesn't even
                   desa't  even O'Ym
                                own aa bell
                                       belt, as die ibe•d by
                                             as described by Mother. md hasn't
                                                             Mother, and hast for  Ycc us.
                                                                               for years.            Id. at
                                                                                                     .L-
                                                                                                         at

 57, He Also clainlpd tat
        4So claired   that the extdat
                               extent of his pbysle4 discipline
                                         ble physical discipline`to%yard
                                                                 toward the
                                                                         the m.irtor child is
                                                                             minor child   i,5 giving
                                                                                               giving
 hM a"pop
 him a. "pop on -his butt h .and
                bis butt    and that he is haviD& iSsun +with
                                           having issues with flie minor child
                                                              the minor  child wetting
                                                                               wcttis bis
                                                                                       his bed.
                                                                                           bed. I&
                                                                                                L            ftt
                                                                                                             at

  $- Fat}ier.
 58.          s #cdthk
     Father stated that when
                        wbes he
                             the minor child
                                       ch_i]d, ivet
                                               wet his bed,
                                                       bed, -athcr did
                                                            Father did not physically
                                                                           physically discipline hires
                                                                                      discipline him

but
but 'rKher
    rather spoke to b'm.
                    him calmly.          Id.
                                         14,   FK•bcr werkt on
                                               Father went  on to
                                                               to ei9lai.a tbal the
                                                                  explain that  the minor child .hM
                                                                                    minor child has SicUr
                                                                                                    Sickle

  e]1 Anecis
 Cell Ancffnig. wM CJ-Lbads
                which           dchy   tloa issues
                       leads to dehydration mitts and
                                                   and, tbAt
                                                        that tho
                                                             the miWr.Gbild. cor*tAn* is
                                                                 minor child constantly rs driling
                                                                                           d1in'Idug

lbroughOUethe
throughout the day,
               dey, J,.:at 5$-59
                    [d. at 58-59.

          On    ss -P.x2-T            Fa' Er was
                         nina tp 0Lr• Father
          Ou cross-urination,                vas- gu.estioned
                                                  questioned about aa, MA   me age he
                                                                       text message be sent
                                                                                       sent Mother
                                                                                            Mother
mrh
whereinnhe stag {{..,, whcn
        be stated      when I'm V+iithmy
                            Ir with           tb tlm
                                     my child that I'm raising.
                                                       raising, he's going
                                                                     go    to het his
                                                                           to get     ass beat
                                                                                  his ass beat.

  pry time he does
every         des something
                   s0mci. mg wrong...he
                             m&-
                               O .,  ,he. didn't lavt a
                                                 have ablack
                                                        blackqo
                                                             eye wh=     JcR. You
                                                                 when he left.     mould
                                                                               You would
have ern
bve  seen it.
          it..."        Id. at ?0,
                               70.   'Father quad that Wffierappreciate
                                     Father argued     Mother appreciates •*•••
                                                                          wben Father  disc5plir the
                                                                                Father disciplines he
                                                                                                   t



•irwr
minor    child bye c]ari
         child but           that he
                   clarifieddthat h.0 only
                                      only 10"pbysl=l      discipline when tde
                                           uses pbrysic.al discipline      the mi    child's behavior
                                                                               minorrchild's behavior ts
                                                                                                      fry

dfasiic and that moo
drastic                      tune he
                 most of the time bin simply
                                      simply sits d-avm, and eke
                                             sits down             to .him.
                                                             talis ta       Id- at
                                                                      him. Id      7L-72.
                                                                                at 71-72.

         Father aho   tesUrd tht
                also, testified that he was
                                        ww          a The
                                                 under     .irr•gressian that
                                                       the Lepression    fbat tbe
                                                                              the New Jer ey Court
                                                                                      Jersey       Order,
                                                                                             Court Order,

grmti Father
granting        p' ysiclcustody, was
         Father p'rysical        waz. still
                                      soil in. cffW. Id
                                            in effect. U at 62. He
                                                         at 62. H6 mad
                                                                   stated that
                                                                          that, pmt
                                                                                pursuant to that
                                                                                         to that

       he demmded
Order, he
"rt,      demanded the
                   the remm   Oftbe
                       return of the winor chx ld. Id,
                                     minor child.  Id. Wh2m Mother did not
                                                                 Wen
                                                            Mother did nC4 return
                                                                           rename the
                                                                                  the Minor
                                                                                      minor

child, Father tben
              theri,filed
                    Filed A
                          a P'--titiOn foe Emergency
                            Petition for   Fm   envy Special
                                                     Special Relief in Lwere
                                                                       f'U tan County
                                                                               Oomty on
                                                                                      on or about
                                                                                         OT about


MU&
March 11, 2021 d
      I1,2021  aid hired a3. Constable
                             COUNLahl-B to effectuate
                                           05c=ate smMcc,:
                                                      service. ,d_
                                                               Id Vhcn  Faber and
                                                                   When Father an the Constable
                                                                                      anstablc
                    '
    •wd up at
showed
sho -         M-Dther's address
           at Moher's   erldress in Lumme. County,
                                           Oounty5she had already
                                          Luzerne         abeody m-Dvad
                                                                  moved to Scrawom
                                                                           Branton. Ld. at
                                                                                    Id at

6a. Vathcr stated
63. Father stated that
                  hat be.
                    4
                       be was thca stead
                          was than served %.%zth
                                          with Motbor's   PFA PeUa
                                                 Mother's FA  Petitionnon or
                                                                          cr.ai
                                                                             abouttApril '? 02
                                                                                   Apr~ 27,202
and that  a3 ams
    that, ass    Q,(
              result Of that:
                     of that pt   ton, Fathel°s
                              petition, Father's f       ,vem coc5sGated.
                                                     arm were
                                                 furears      confiscated. IA.
                                                                           Id at  66.
                                                                               at 66.


 -swm child es
Mior        a-U :L d*MF
                   door Fns
                        i IDUV     Pr=WVftmi_N ret
                                C. Pecasyled,
                            Dulle,             FgEuddog his
                                                        ills Sidda
                                                             Sick' Cat A-T•emlj, dig4.
                                                                   Ce Anesi      dlapoiJa.. (NT.
                                                                                            (1-T, 5naal.
                                                                                                  52&21,
pp. $9

                                                          6
                                                          '
                                                                                                                   RR00
                                                                                                                     ••1
                     t
                    {
                     •

            Regarding said fireanr s,1
                           firearms,   EL(ber argued
                                     Father   awed that
                                                     IvhWhe
                                                         be never bradisbed aaweapon
                                                            ntm brandished    weapon or
                                                                                     01msed
                                                                                        used         it LAA
                                                                                                     it irk

ffirBatcains mnrer
threatening  m  cr against MLotber,
                           Mother. L.
                                    Id. lFaCbeir.=tad
                                        Father stuted that he has aavalid
                                                      that he             conrc4 and
                                                                    valid conceal    canry
pft' iit.and
permit              be
        and that,.•o bCUeveS  Mother.21WI
                     believes Mother      ,+Iatlrnaj
                                     ed Matera!               n.d•ar••:mustthavo
                                                           Grandfather      have seen the
                                                                                      the .uearrm
                                                                                          firearm one
time   at aa0=04'
            custody 3
                    =hange-
                    exchange.     Id     66 -
                                            67. Father rtltfridcd,
                                  !a, at 66-67,                        W. .
                                                                          jemaj Crandfattfa•
                                                                   lht Maternal
                                                       contended that           Godfather evca
                                                                                             even

iDqulWd
inquired,into      're Father obWacd
                 were                  the. Fuu=
                              obtained the  frears and whattthe procedure
                                                                proe +uG was
                                                                          vss surrounding
                                                                                i
                                                                                -ro ding de
                                                                                          •r,

same. Id
samc, Ld- at 67.     Motter responded that tbeonly
                      othar Winded                  can%   ati0n MAter]
                                           the only conversation Ma(Cmal Cn m atheehad
                                                                         Grandfather h] with
                                                                                        ult

Four
Father wa     R 'b-'m
          esling
       was&Ad    bin vrhy
                      wlry .hc even needed
                           he even  accdel afirearm
                                            fim= andand AW
                                                        whry ir.
                                                             it would
                                                                 would need to be
                                                                       need to be display d
                                                                                  displayed
d'ig aacwtod.Y
during custody Owb•u$e_  Itl, at
               archange. Id   at 76.
                                 76

           At the
               h¢Co:k••  ior• of
                  co~clusion  of: tbe
                                  the hr r p,
                                      hearing,       d:auri, granted
                                                 theCCourt
                                                   .         gxanted Mother a
                                                                            a tb=c .,  r, n
                                                                              three-year,   -C7it PFA
                                                                                          no-hit      (with
the miavE chitd as a
    minor ahlds      protected per)
                   « protect.         end, stated
                               party) and  Mud that       1?atjtts wanted
                                                  that if Father   %wlmd f •seek
                                                                          to
                                                                           j SO& r     idcrazi.Djj q5i?
                                                                                 reconsideration   f
the vLITtUdY,
the custody, he sbould
                kp—old file tfx•-, appropriate
                       file the                paperwork. Id.
                                   appropnatG paperwork.  L. at
                                                              At. -
                                                                  77-gQ. Faamr,
                                                                  77-80.         the AppelianE
                                                                         Father, flee           jr, •c
                                                                                      Appellant in  the

=t2mt matter, ftLad
instant          x a
              filed  NOti
                    Notice OfApptal.
                           of Appeal and CO ncise Statement
                                         Concise  S[atement of
                                                            ofEr   rs Complained
                                                               Bmrors Compl&jUed Of
                                                                                 ()fonJune
                                                                                    on June
28,202  1.
28$, 2021.

    m.
   .III.      DIS OSSIIIN
              DISCUSSION

       a.
       a.      I>r Tr»l
             The   irP, l_Court
                             ourt :  r it
                                       rrse lo disrtien.
                                     abused      istrel•6r,,rmmifgfj Rn
                                                           cos.pitted     rrmr of law
                                                                        error.of          L"41or that
                                                                                   le, ad/or      that
             there wa
              herd's ins   lnski tfieisat
              n•,s• Defendat.
             tauted
                     b
                       b.y
                       y
                                  l'
                           Ilttend'ant.
                                       Rf -evidease ts port
                                           t•_Dee tOlUIkPar that
                                                             tthat the  minor child's
                                                                   lire mirror child's .
                                                                                      -
                                                                                       in •ur•ies w
                                                                                       injuries    ere
                                                                                                  wer


           'Ie
           The PmItOon
               Protection fora
                          firorm Abut  (PPA) Act's
                                 Abuse (FA)  AWs primaxy
                                                   primary pugxme         Prot= victims
                                                           purpose is "to protect         of
                                                                                  victims of
dum 4o violeni;
domestic           fro UJOSO
         violence'r.fr3; those Who
                               who perPetratc
                                   perpetrate such
                                              such abvsc. with tbe.
                                                   abuse, with      pri" goal
                                                               the primy      of advance
                                                                         goal of ad'eaaec

prevcntim  of physical
prevention of phy&icM
                 4
                       and oxutd abuse."
                       and sexual abase-' Bvchhalter
                                          Bchhalter u„
                                                     v. Btrcrhall,.r,
                                                        Buchhealter, 059
                                                                      959 A_2dd
                                                                          A.2d 1260   1262
                                                                                1260,:1262
    Super. 2008).,5
-(Pa_Supir.
(Pa

                    i




                                                       7
                                                       7
                    t

         'die
         The    PrAAct
                PFA Aet, 23 I'a_C , .$$ 6101
                         23 PA.C.S.     61,01-6122
                                             6122,,defiAcs
                                                   defines Abuse,"   as:
                                                           °IabascF- aS;



                  'Abuse." The occLuTmce:
                  Abes."                     ole or
                               occurrence of-out    sore Of
                                                 Or mom         1'•11s••virt• arts
                                                         of the following     acts
                  beM
                  betweeu famiEy Or bousebold
                          family or h0wobold mcmbtr5,  R=a3 or
                                              members, sexual orinfimze
                                                                intimate piers
                                                                         parter
                  0r
                  or perWsa
                     persons Who
                             who sere  balogieftl parenthood;
                                 share biological parenthood:

                          (1)Atfempli.I
                          (d Attempting to
                                        to cause
                                           cause .[g int    nany,: kw
                                                 or intentionally,    w i        re kltssly c
                                                                        ngilf or recklessly
                                                                   knowingly                   s,ng
                                                                                            causing
                         bodeiy injuq.
                         bodily         s iOus bodily injury,
                                injury, serious       EU    ,=pc,
                                                              nope, involuntary devifftc secad
                                                                    involuntary deviate  sexuaj

                         'Dti
                         intercourse, s=ual assftult}
                                dne, sexual           s`LatutcrY sexual assault
                                            assault, statutory                   aggravated indccent
                                                                        assault, aggravated indecent

                             a r, indecent
                         as salt, indecerri .aassault
                                                faut or incest with o
                                                                    orrwithout
                                                                       without aadel    wmpup.
                                                                                 deadly weapon.

                         (2) :P]a;,w
                             Placing Another    rms=blic fear of immLit
                                     another in reasonable       imminentt. serious bcadiy
                                                                                    bodily iaaury-
                                                                                           injury.


        1l b mately, .0
        Ultimately,  a "plaintiff mtmt
                                  rust prow
                                       prove the
                                             the auepfiou[s]  of abuse
                                                 allegation[] of tie byby a prepoade=ce of
                                                                          a preponderance of the
                                                                                             the

evidence."      PAC.$, $$ X107.
  idea," See 23 1pa•C.S,  6107. Further,
                                Flet, "it is for the       cnLut to
                                                     trial court
                                                 tbe trial          mesh the
                                                                 to assess     m-edibility -of
                                                                           tbe credibility of
+•Ym-'msw.~ and, if
witnesses,
1                if its fji•ings
                        findings are supporied
                                     supported by Comp ont. evidence,
                                               by competent C.Vickn*E,, A
                                                                        a_rreviewing
                                                                              ri wi  courttis
                                                                                           is bound
                                                                                              bound

thereby."
tb"by:°Coda
       Coda »
            v, Coda,
               Coda, 666
                     666 A_U  ?41, 743
                         A.2d 741, 743 Wa.Super.199:5),
                                       (Pu Super. 1995)

        Initl
           the imtanlnmver,
               instant ratter, r th rargues
                               Father a iet that ibtrc wa not sufficient evidence
                                                 ere was                          t• suppast. a
                                                                         m idence to
                                                                                     support

finding '
        that .he
             be wus ms   mible for
                    responsible for tes minor
                                    the nrii ti rchild's   •nj,uries_
                                                           injuries.    ThisSCoUit diU
                                                                                     PM M
                                                                             Curt disagrees.   Eher t#
                                                                                             Mother iri

'the i.mst tnlima
the instant       ter}testified
              natter            that the rairor
                      testified that             child r=rned
                                         Pi4inor 9hW            tooher
                                                       returned t  her home,
                                                                       li=.e. following
                                                                              following a
                                                                                        a Visit
                                                                                          visit nth

1$them with
Fher,  ;itlt a.
              b1a kye,
              black a    T,T, 5/28/21,
                       (N.T,        A,. lap.
                                        pp.5)..Sbe
                                               S innii  tted that
                                                   indicated that tbeGmim   tbaid told
                                                                      minor child told her That
                                                                                           that

the injury
tht        occurred ber-t!'m
    injury GCcuRed  because Faf
                             Fut—rr and
                                    and bis
                                        hiS pmammir  beatlyim
                                            paramour be.at birs- aflerhe
                                                                 after be urinated
                                                                          uriced onon himself
                                                                                      hiimo           ]U. at
                                                                                                      1d. at
31-
I. Mother stated  that she MPCaIC4
             trld tb-,U    reported the iacld=   to the local police
                                        lacideat to           police dep art t t, tool
                                                                     department,  toqyk a


Phm     jPh of
photograph  ofthe,  ina
               the `injury ard questioabi
                           and questioned Fgher
                                          Fbeer abut
                                                about the =n6,  ,jd. at
                                                          sane. Id   at %  S-10 F24. Ti¢
                                                                        5, 8-10,24.  This CO=
                                                                                          Court,,
                                                                                                .
                                                                                    1
4crvie
after    •4ing the
      viewing
         ;         -.61hoto ph taken
               the photograph  ugly  by Matbcr,
                                        Mother, a0icatc-d
                                                indicated t]mt    did see
                                                          that it did see ciisr4joration   e
                                                                          discoloration on the




                                                    8
 clWdrs. led
 child's lent 6eeL-,.
              cheel Id-  at 26. Mother&tasMkt9tht
                      [d at     Mother detailed that the =kwr   child's marks
                                                         raiser child's       ddnDt
                                                                        mal.s did      come from.
                                                                                  post core        the
                                                                                            fro.ca the
 minor
 minor child's
       child's &I  siblings. Id
               olr siblings. Td. at
                                 at.27•-28,
                                    27-28,

          rather tcAifie dthaa
                           that he is irL fact h_a•,1ng probl.e= with am
                                                                      the minor
                                                                          minor chid
                                                                                child 'Netting
          Father testified         is in       having problems                        wetting his
                                                                                               bis `
                                                                                                   bed
 and adritted
     admi     to l;sirsg
                 sing P,hYlical   disc pUM on
                         physical discipline Nn the minor-child
                                                          child but
                                                                but Father
                                                                    Father claimed that the extent
                                                                                   that.the extent of
                                                                                                   of
                      r
 the&1=
             gsv — 'him a
 the same is giving       "Pop i)n,
                        4 "pop      Ws biitL
                               on bis        " Ld.
                                       butt."- Id at 5$. UWhtr 's XItiOM
                                                     58. Mother's attorney rekruttcd
                                                                           rebutted Fatbr's
                                                                                     Fathers
    t ene With
 tatecnest with saIWA
                  est message Father set
                                     sent to
                                          to Mother
                                             : Ar-.r sting  "....,. when
                                                     stating;       when I'm
                                                                         Y'® with
                                                                             wigh my child
                                                                                     cEtJd that
                                                                                           (e

Fm
I'm rwsiag,
    rising, be'o going to
            be' oing      got bis
                       to get US ass beat cv&Y
                                          every time fit
                                                     he does something
                                                             SO W&I hmg wrong.,
                                                                        wrong-.,.be
                                                                                 he didn't
                                                                                    ddn`t have
                                                                                           have
aablack
  black eye
        ere when  he ice.
            when tbe left. You
                           You would hmve seen
                               would have      it... "•.
                                          seen it..." Id. at
                                                          at 7()_
                                                             70

               CotN ultimately
          This Court 'ti=tcly detcmioed'bet    Mother's testimony,
                               deterrined that M'D(beEas tesEiTug)DY, coupled
                                                                      coupled with
                                                                              with the
                                                                                   the photo   phs
                                                                                       photographs
   the mlinor.
of the        cWtV injury,
       minor child 3iijury, a_-•
                            as w-gli
                                 wellas 1Fwjjers, pjt=eot to
                                        Fathers statement toMother
                                                             MOEhzr via texE mess •,was imore
                                                                    via tenet           more
                                                                              ressage,
+ ib]e- than faame.s
credible     Father's in granting
                         Vlatimg the
                                  ibe PFA:AdditimaHy,.
                                      PFA. Additionally, ahem is
                                                         there is no regtj[rcn ut that
                                                                  no requirement  that. Father
                                                                                        Father be
                                                                                               be

physimny
physically re"    ibl6 for thd.
           responsible     the miner  child }sinjuries
                                zinor child's it —u
                                                  ncs In
                                                       in order
                                                          order for the
                                                                    tbr. Court
                                                                         Court to isue a,aPFA.
                                                                               to issue   PFA_ The
                                                                                               The
meet
mere f=
     fact that fut
               Facher
                   er played the minor
                      placed the        hild i
                                       child
                                 miw,r c        TCasmab 3e fear
                                             fu reasonable fear of im  pelt ham,
                                                                   imminent harm is
                                                                                 is suf   int to
                                                                                    sufficient to

wzurarit the issuar=
warrant the          Of
             issuace of a PMtcction  fxom Abuse
                          Protection fror Abux Ord6r_  M,
                                                        3thermlAYed
                                                Order. Mother         to the Caurt
                                                              relayed to           that the
                                                                             Count that the
minor child
      child did net disclost
            did.:rgt disclose the ,circumstances
                                   eiftwmtainets surrounding
                                                 surrounding his injuly
                                                             his inj ury im;r Miawly s
                                                                         immediately -as `lz
                                                                                         "he was.
                                                                                             was

n 011
    cd3'
scared"  a. statem
       — %         mut, confirmed
            statercot   confirmed by
                                  by th-c
                                     the Luzerne, County Children
                                          Luzerne Couty  ChUdrft. and; youth Services
                                                                  and Youth  Sez-Vices Worku
                                                                                       woke

N.T, 5/2821,IT pp.
               PP; 10, 46).
                       46,     Fath-•;
                               Ftber h;rsti raj# testified
                                       birself   tcstified on
                                                           cu cross-examination
                                                              cms-mLanlfimti•n that "- -,when
                                                                                that..,  when I'Qa with
                                                                                              F'me wit
                     '
         fl§i {'ta
my child that I'ui.raisaa•g•
                   traising, 1•'s
                             he's goilig
                                  going to ,get
                                           get his
                                                his .
                                                    ate mat
                                                    ass      ffvery 1L•ft-c
                                                        beat every  time be bc does something
                                                                                    som            ng•, ,t
                                                                                                wrong..."
U at
Id   M Father tp
   at70.         armed that
              testified         door child is having
                        tht the rinor         having bed-weWng.issum    and that
                                                     bed-wetting issues and that Mother
                                                                                 Mother
appro=f cA when
appreciates
                     '
            when gathrx disoiplinu
                     Sather         Lb e minor child.
                        disciplines the        child. JtL at 59,71-72
                                                      Id at         - Per
                                                             58, 71-72. per- tbe
                                                                             the p    is' testimony
                                                                                 parties' te& inn}'

as well -as
ds well as    this Coat's
                   Cb#Ws dctetmi    ion that
                          deterriration that Mo t rpresented
                                             Mother
                                                -   pr:cs=tCd as
                                                              as the more
                                                                     more bible
                                                                          credible mftafts, thh
                                                                                   switest, this
  un asks that its
Court                     otin this rater
                   ruing on
               its ruliu8 ,         i er'be
                                          be af&icd.
                                             affirmed.




                                                   9
                                                   9
                     •'
                                                                                                         I•g,lao
                     !
        b   1be Trial
        hi* De  T)i-1 Co •W nbuscdUts disretien,
                      Court.abused.it         committed
                                      dimtetiOn         an. error
                                                c•:fted fin       offa,
                                                            error a  13w.- and/or
                                                                           ntqd r#ha
                                                                                  tatt     .

            there r as insufficient gviden"
                     Y                       to
                                    evidence to
                                             support     that Defendant
                                                SiU T Dr1'thaw Def -id.%ut hms ewer bred
                                                                           has ever abU
                                                                                      O  thc;
                                                                                         the
            :rnr•ar •1rir•.
            miner   ch~l                                                -         --


        As discwscd in
        As discussed     '
                         F


                     ia the          ab8 v-c in
                            ah:i 5iz above
                        the analysis         in subsection      (a), this Court is
                                                                (a), this       is of the OPIF•    th$t
                                                                                          opinionp that
 %Vbgther yr got
 whether or  not    ••     tplrYsicAlly
                   Defeodamt physically at}u W the
                                        abused th,e minor'
                                                    minor 41"
                                                           child, these
                                                                  there is sufficient cvidcnrr.,fGr
                                                                        js sufficient               the
                                                                                      evidence for tbe

 issumGe of
 issuance     Rl'VA and, as such, thi
          fff aPEA
          -                       this-s Count
                                         Court asks
                                               ash that.
                                                    that W   ME318 on this matter
                                                         its ruling         atter be
                                                                                  be afffimai
                                                                                     affired

          Thearial
        e Tai  'I•eS:ri Gov
                        Court a±bused   a discretion,
                                 bused it    cl"Lgc rrccti ncommitted   an error
                                                              mrait•e•i a  •Uo rofof ls.
                                                                                     2aM ad/er
                                                                                          :mudfar that
                                                                                                  th at
           herrs ;ns in
          there..as       Su ieici• #evidence.to
                        iasaffieiet   .vTt•e     a su        r! tha )]efrndaTkt
                                                              that
                                                        support      Defendant ,irk
                                                                                de  aft any
                                                                                        aA.
                                                                                          Yfhre3N
                                                                                            threats
                                                                                            1o       >; o
          riflingfT
          Flint#if  byby eans
                          means 4        gnu.&
                                  ef firers                                          —              -


         " •A claim
         Wen   laitrl is ply mfcd, on
                         presented on appeal
                                      appeal that the evidence
                                                      evidCnoe was notsuffe6mt    to
                                                                   bot sufficient to   Fiat an
                                                                                     support

 Of&T . .[tIm
 order.,,      Agpellote Court]
          [the Appellate Count] revriewEs]
                                review[s] the    idmce im
                                           tbe evidence    ibe lighttmost
                                                        in the                  ble to
                                                                     most favorable to the
                                                                                       the
                    R.



pcfiljonu  and great[s]
petitioner and , as(s] 4e•r the benefit
                        her the         of AlI
                                benefit of all rmsOR6  Ic in.ier-08,
                                               reasonable            _." .
                                                          inference.."    •,- r •
                                                                         Raker  v
                                                                                         Reker,•847-2d
                                                                                                847 A2

720.724
720, 724 (%.  Suer. 2CO4)
         (?a. Super. 2004) (quotes
                           (quoting.
                                   Fommr
                                   Fonner v, F
                                          • Fortner, 731oner,
                                                         Aid 1.6
                                                     731 A24 160,,161
                                                                  ]. ](%.
                                                                       .a. Super.
                                                                           Su rf_ 1999)
                                                                                  1999).

Faux •s F'` iri `
Further,"[tJe   theGcoat
                    context ,
                            ofaapFAtee,
                                PFA case, the; COUI Sobjective
                                          the court's o'bjea      t detenine
                                                               is to           a cr the
                                                                     d to ]n whether      it
                                                                                     the victin
   «mawnable
is in                 of irm3m
      reasonable fear of       F.G['t seri
                         imminent          -ous bodily
                                      serious   b dlly in
                                                       injury
                                                         u    _._Appelimmirs
                                                          j ry.  Appellant's intent
                                                                             intent :13 ofn-D
                                                                                    is of  no [cOntcm].
                                                                                              [concern]",,
RakerJ6 at
_Rake   at 725. Ih the
           725. La ih6 it tarot p
                       instant  ozdft ar,
                                matter,  this Court
                                         this ODUft is
                                                    is of
                                                       Of the
                                                          the Opinion
                                                              opinion that.D   ndait`s cxposu
                                                                      that Defendant's       re of W
                                                                                       exposure of biss
£ue
firear v`m
       was aathirrat  to Plainta
             tdurr at to Plaintiff

        In Raker,
        la Baker, he
                  she P]aiut:if'
                      PlaintiffAalleged
                                     ed that
                                        ftt when Dcfeadant was iuvolmvcd
                                                 Defendant was involved in ascuffls  with her
                                                                           a scuffle with
                    "
Ml-in-]awr she observed
or-in-law,              A life fan
               obs uecl a..Ct3ife fall OUtOf11r-JDefCUdant's
                                       out of be Defeslat's pocket, Plaoi4g
                                                                    placing her
                                                                            her in re"OniMe
                                                                                in reasonable

fCar of irrirent
fear     muline=1 bodily
                  a      injury, ]A..
                         injury. Id atat '722.7.
                                         722-723.        The CD= in
                                                         The Count mR4u
                                                                    Raker dettmlimA  that there
                                                                          determined that there was
                                                                                                w a a
"Ocartr
"clearly volatile history between the pertice        whfm coupled
                                      parties" that, when wupled with
                                                                  vdth. thr- evcm .alleged
                                                                        tbe evests         by tbe
                                                                                   alleged by the

Phifciff,
Plaintiff, wo    jttify tht.P1A
              uldj6dy
           would                rml;fffmriu_B
                        he Plaintiff                  x at
                                     fearing bodily injury at th'hwds   of the
                                                              the hands of the Drf'radmt_ Id- Te
                                                                               Defendant. I4  Ylhc

pactics
parties in that. cash
           that case           v conflicting
                             gave  nflicti•rg testimOnY regarding whether
                                              testimony regarding         Dofaulant actally
                                                                  whctl e Deftesdet          ha 4akmiTc,
                                                                                    actually had  krife;
hLOwcWF,
                    '
         "1d1 6fc dart did
                       did acknowledge
                           ac   W1   c. that
                                        that h•was
                                             he was c=yime
boweve,"[dJefeant
                     P
                                                    carrying aa. nXIden,
                                                                 sixteen-penny she at.
                                                                          cnny spike at the
                                                                                        the tia
                                                                                            tire   O!C
                                                                                                me of


the scuffle."
the           Id._W,
       f21t_k Id     723 -
                         724.
                  a 723-724.
                    t
                    '\
                                                        10



                                                                                                             •IR d
                                                                                                             28  1oo
                                                                                                                   lt
         La the matter
         In     matter on
                       on, appeal
                           appeal b6bre. this Court,
                                  before this   r• th'&e
                                                     thee is.als0
                                                          is also savolatile
                                                                    Vola(i[e.WSt QrY.b&Me
                                                                             history between the
 Par#irs,
 parties. 1khee
          Father tied.
                 testified that be-h23
                           that be huas had. custodial ices
                                        had custodial         "it Mother wbile Mother testified
                                                       issues with
                                                                 hMothtr while Y+ot►hor te,talid that
                                                                                                 that

 Sfil' eventually
 she   cVr-ellto2lly ]moved
                     zoved fi om her residence in
                            from                  C Armwalc to Somton.
                                               in Carbondale   Scranton dat
                                                                        due to IFLathtw's intimidating
                                                                               Father's intimid
 and thrmttRing  b. havior. (NT,,
     trreateaing behavior.   T.T,, $/2821,
                                   5#28121„ pp, 12-13; 62-66
                                            pp. 12-13; 62-6 .
                   •
         UkeMwas
         Likewise, as in.Ba  r, thv
                      in Raker,     par6n in
                                th parties in the iir
                                                  instantt=ttu   ptc=W dieting
                                                          tatter presented conflicting mstimony  as
                                                                                       testimony as
 to
 to whelbcr
    whether De£rmilmt eva bralished
            Defendant ever braddished a wcapon during
                                      a weapon duAng custo.dlal
                                                      custodial exch
                                                                exchangesswith
                                                                          vidh the
                                                                               the mkyidt
                                                                                   minor
 child. Mbther. oxgued
 child Mother   argued that F.allier wor ld ka
                            Father -would       dish his
                                            brandish hie wnp(3nt,
                                                         weapon to inv-04      diming, custodial
                                                                   lavoke fear during  custndi4

ffaaPges
exchanges -mW
          and th,
              ht -A#hc
                   she had
                       had to
                           to bring ber
                                    her father
                                        father (Matera!
                                                 faunal       Mdfath-Cr)' slo•ng
                                                             Grandfather) along UAs a m,ediatQr, I,
                                                                                    a mediator.  [d. at;
                                                                                                     at

 f1;45.
 1; 4-5_ Father argued that
         Fauber argued LW. he
                            be nevar bran dia hcd aaweapo
                               never brandished     wNpon or wcd
                                                             used k
                                                                  it in
                                                                     in aathreatening
                                                                          t•r.=tcni mazer
                                                                                      n onner



againsttMOthcr,
        Mother. 14,
                [4. .ad 66, Father
                    at 6.   Father stated he
                                   stated he has
                                             hes -. valid conceal
                                                 a valid  conceal a-d carl permit
                                                                  and carry pmrmet nd tbattMathe
                                                                                           menthe=

Dad Materna!
and   t-Mal Cradfither
             Cir"fat•her must
                         mUSt have
                              ha seen
                                   Seca tEle
                                        the fifires
                                                CUM Oft ti,M,e at a
                                                    one tire      ncustody
                                                                    e t Yexchange.
                                                                           eX0h0Uge.:Id
                                                                                      d at
                                                                                        at 66-
                                                                                           6

67.,
67

        As i
        As   dioatod. above,
           indicated  abort, this:
                             this C(]W.
                                   Court fin&  that patbees
                                         fiads ihat                  or intentions
                                                    Father's beliefs or inbmtiom regarding
                                                                                   reeftfibg the
                                                                                             the

            irrOei,nt here.
firearm are irrelevant here_ 'The
                             The pall  &s t=ljltuous
                                  parties' tumultuous hilt
                                                      history,,coupled
                                                               toupkd with
                                                                       %iLh ongoing
                                                                            ongoing threats
                                                                                    threats :malt
                                                                                            mu.de

'G
to -oar,
   Mother, clearly     placed
           c1CJY.,plaC'C'dNMthez
                         Mother in reasonable
                                   MUOR ble fear of on immirmat bodily
                                                    an irineat  bodily injury m e,. sb,
                                                                       injury when  he

observedDcfenel-.nt's.v=p-0a
observed Defendut's weapon3and      nleh,Jh[S
                             and as such,      CoUn aSkS.
                                          this Court      frl$its n
                                                          that
                                                     asks ,         ling Qn
                                                                  ruling on the
                                                                            this .Matti
                                                                                 matter be
affizme&
affirmed

       d. Th Tr~l
       d. The `r;& Q
                   Count         its dis rcreon,
                                abused
                    VIr snhusec1 its      discretion, ,rrtgtit,ed 3•
                                                    committed        eera• of l
                                                                  n error     Jan,,an
                                                                                   aed/orr_ths•t
                                                                                           that
           thc   w
           thgnr Ws1•
                   s immffici
                            evidence.to_support
                     insufficient                      that Defendant
                                              0Sv vgrt that Ilse daot•rt.
                                                                      nudelea :av.
                                                                                n threats
                                                                                -  fhnmts madJor
                                                                                          and/er
           pi•.i   t•ni•et with
           ohriea] centaet  •r•t• the
                                  the plaini•;
                                      T'lainaniff
       As d;   ssed la
       As discussed in, the aulalY is abo
                        the analysis      Ve in
                                      above
                                          -  in subsecdion (cX this
                                                subsection (e),         nit; is
                                                                      Court  is of the opinion.
                                                                                of the opinion tat,
                  >

althoup
although Dcfcndaat did, not
         Defendant did  not make
                            rnkkc phy=4    rom= vNich
                                  physical contact with pI;jInIj fy; there
                                                        Plaintiff,   -thcT.0 is s •i .tcvidemep
                                                                             is sufficient evidence to
                                                                                                    to
S]pPart
ppot a  afinding
         flII frig hat
                   ha Defendant dyd t]]aeat i
                                did tdreaten the      lninti end,
                                                     PlAliff aid„ a•.
                                                                  as such,i, this
                                                                             dhis Court
                                                                                  tQurt a_SkS
                                                                                        a.ks that  its
                                                                                              that 5te
nag
ruling on this     '
          Lois tatter
               MAIL zc be
                       be Lff=f•d.
                          affirmed



                                                   II
                   •

                   •
                                                                                                           1ZNlyz
     IV.
     IV.       CONCLU'SEON
               CONCLUSION

of         F'
            5r'(ha
           For the sfOr 9Oin8 reasons,
                   feregoing  lcasans, tFus
                                       this Court finds that colt ofAppeumnCs
                                                             each of              Ea
                                                                     Appellant's claims       far I=
                                                                                        fails for back
   a al ard/or
of legal andfor.fa vt al support
                fietual  sLtpp..Drt Adthat
                                    and tbut thctc
                                             there waL
                                                   was ,suf"icimt mvfdo-nt.4,
                                                       sufficient evidence  -; to
                                                                               to wa=t
                                                                                  warrant the issuance of
                                                                                          the issue    af%a
Protted-on from
Protection from.i,b   Oeder pursuant
                 buse Order pu ant it)  tho Prote.L•tian
                                     to the Protection fiM    Ak•use Aet,
                                                         fror Abuse  Act, 23 .Pa _S, §§
                                                                             PA.C.S.     6101-
                                                                                     5$$ 6101.
6122- As
6122. A& sue-b,
         cl, firfq lb
                   thee,foregoing
                        forcguirL8 rcaso
                                   reasons,,tlthis
                                               -ds Court's
                                                   Courts Order wtflcr.Ug
                                                                reflecting tbe
                                                                           the same in. the
                                                                               same in  the abowe.
                                                                                            abDve.

dw-kc4ad mattusbouid
docketed               be affired.
         matter should be     m..cd,



                                                         BY THE COURT:



                                                         4%.des.
                     '
                                                                                                 ,J.


                    r




WFtiEPP
Written rnoti  Of:16
        notice of    &r,rry of
                  he entry  ofthe
                               the fore
                                   fa going
                                        g-gi OPWOR ha;
                                             Opinion       bean provided
                                                      has been  prow dad to
                                                                         to     each parry pertaat to
P& I C. P. 236(a) 2) by
PaRCP                hy matting   ttwe-syamperf copies
                        maRing time-stamped     cop Es to:
                                                       toe

tor
  ttC'm
Fir
Atgmcy             iff:
?yin,
Dyan Dintsell,
       Dintsell, a
                 Ee uire
                     UkM
33 N, Yfain  Sa°F Suite
       Main Ste,     Suitt 100
                           200
NEUStGn,
Pittston, PA 18640
              1864

Def
for
Atamey dant/Appellant;
TIIEo))cLnta
falfio Deluca, &`quire
                F quire
Ilaw        Of Tu E-D
Law Office of          DaL =
                   lio Deluca
381
381N._.SP
        9 Avana•
           Avent
S    itcom PA 195.
Seraato,      185 4




                    e




                                                   12




                                                                                                        R8103